ORDER
By order dated March 29, 1999, this court suspended petitioner Mary Irene Johnson from the practice of law for a period of 30 days. The suspension order provided that *722Johnson could not be reinstated to the practice of law until she had complied with certain terms contained therein. Johnson has now filed with this court an affidavit stating that she has complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility has likewise filed an affidavit with this court stating that Johnson has complied with the terms of the suspension order.
The court, having considered the affidavits of Johnson and the Director,
NOW ORDERS that petitioner Mary Irene Johnson hereby is reinstated to the practice of law in the State of Minnesota effective April 29, 1999, conditioned on Johnson’s successful completion of the professional responsibility portion of the state bar examination by March 29, 2000.
BY THE COURT:
/s/Alan C. Page Associate Justice